Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The presented cited art fails to teach or suggest, in any reasonable combination, features of the independent claims. Li e al. (US 2020/0032863) discloses a controller programmed to detect component faults based on speed sensor readings transmitting data inconsistent with the clutch engagement state, (see Para. [0017]). Saito et al. (US 2014/0046532) discloses abnormality determination devices for longitudinal acceleration sensors are well known in the art, (See Para. [0004-0007]). Ohba (US 2006/0106531) discloses an abnormality detecting apparatus for all four wheel speed sensors of a four wheel drive vehicle, (see Para. [0008]). Imai et al. (US 2003/0226702) discloses a control device which comprises a abnormality judgement unit for determining abnormality in wheel speed signals relating to the prime drive wheels and sub-drive wheels. Eisl (US 2019/0195291) discloses a similar two clutch four-wheel drive system that measures rotational speed of a driveshaft, but does so for the purpose of synchronizing the shift from 2 wheel drive to 4 wheel drive (see [0077]-[0083]). 
While all the aforementioned arts disclose various abnormality determination devices for determining vehicle sensor faults or abnormalities based on speeds and comparisons to other vehicle sensors, they all fail to disclose the specific features of the present independent claims. Such specific features are as such: “a first sensor abnormality determining portion determining that the first sensor is 20abnormal when the rotation sensor detects the rotation of the power transmitting member and it is presumed that the four-wheel drive vehicle is in the four-wheel drive state, when the first sensor detects that the first connecting/disconnecting device is in the disconnecting state, and when the rotation sensor detects the rotation of the power transmitting member after the second connecting/disconnecting device is switched to the 25disconnecting state” from claim 1, as well as the similar claim elements of the other independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664